              Case 1:20-cv-10310-PAC Document 1 Filed 12/08/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x

IN RE:                                                                           MDL No. 2859

ZIMMER M/L TAPER HIP PROSTHESIS OR M/L TAPER                                     18-MD-2859 (PAC)
HIP PROSTHESIS WITH KINECTIV TECHNOLOGY AND                                      18-MC-2859 (PAC)
VERSYSFEMORAL HEAD PRODUCTS LIABILITY
                                                                                 COMPLAINT
LITIGATION
                                                                                 Case No.
This Document Relates to All Actions

Judith A. Nagel v. Zimmer, Inc., Zimmer US, Inc. and Zimmer
Biomet Holdings, Inc. f/k/a Zimmer Holdings, Inc.

-----------------------------------------------------------------------------x

         1.       Plaintiff, Judith A. Nagel, states and brings this civil action in MDL No. 2859,

entitled In Re: Zimmer M/L Taper Hip Prosthesis or M/L Taper Hip Prosthesis with Kinectiv

Technology and Versys Femoral Head Products Liability Litigation, against Defendants Zimmer,

Inc., Zimmer US, Inc., and Zimmer Biomet Holdings, Inc.

         2.       Plaintiff is filing this Short Form Complaint as permitted by this Court's Case

Management Order 9, dated February 7, 2019, and hereby incorporates the Master Long Form

Complaint filed in MDL No. 2859 by reference.

                             PARTIES, JURISDICTION AND VENUE

         3.       Plaintiff, JUDITH A. NAGEL, is a resident and citizen of the State of

Pennsylvania and claims damages as set forth below.

         4.       Venue of this case is appropriate in the United States District Court, District of

Pennsylvania. Plaintiff states that but for the Order permitting directly filing into the Southern

District of New York pursuant to Case Management Order 9, Plaintiff would have filed in the

United States District Court, District of Pennsylvania. Therefore, Plaintiff respectfully request
             Case 1:20-cv-10310-PAC Document 1 Filed 12/08/20 Page 2 of 5



that at the time of transfer of this action back to the trial court for further proceedings that this

case be transferred to the above referenced District Court.

        5.      Plaintiff brings this action [check the applicable designation]:

        _X____         On behalf of himself/herself;

        ______         In a representative capacity as the ______ of the _______ having been

                       duly appointed as the _________ by the ______Court of _____. A copy

                       of the Letters of Administration for a wrongful death claim is annexed

                       hereto if such letters are required for the commencement of such a claim

                       by the Probate, Surrogate or other appropriate court of the jurisdiction of

                       the decedent.

                                   FACTUAL ALLEGATIONS


ALLEGATIONS AS TO LEFT-SIDE IMPLANT/EXPLANT SURGERY(IES):

        6.      Plaintiff Judith A. Nagel was implanted with a Versys Femoral Head in her left

hip on or about December 17, 2012, at UPMC Magee Womens Hospital, 300 Halket Street,

Pittsburgh, PA by Anthony Digioia, M.D.

        7.      Plaintiff was implanted with the following femoral stem during the December 17,

2012 implantation surgery:

        ___X____        Zimmer M/L Taper

        ________        Zimmer M/L Taper with Kinectiv Technology

        8.      Plaintiff had the following right components explanted on or about December 31,

2019, at UPMC Magee Womens Hospital, 300 Halket Street, Pittsburgh, PA by Kenneth Urish,

M.D.:

        __X___          Versys femoral head



                                                   2
             Case 1:20-cv-10310-PAC Document 1 Filed 12/08/20 Page 3 of 5



        ______           Zimmer M/L Taper

        ______           Zimmer M/L Taper with Kinectiv Technology

                                ALLEGATIONS AS TO INJURIES

        9.      (a) Plaintiff claims damages as a result of (check all that are applicable):

        __X____                 INJURY TO HERSELF/HIMSELF

        ______                  INJURY TO THE PERSON REPRESENTED

        ______                  WRONGFUL DEATH

        ______                  SURVIVORSHIP ACTION

        ______                  ECONOMIC LOSS

                (b) Plaintiff’s spouse claims damages as a result of (check all that are

        applicable):

        ______                  LOSS OF SERVICES

        ______                  LOSS OF CONSORTIUM

        10.      Plaintiff has suffered injuries as a result of implantation of the Devices at issue

manufactured by the Defendants as shall be fully set forth in Plaintiff’s anticipated Amended

Complaint if chosen for bellwether consideration, as well as in Plaintiff’s Fact Sheet and other

responsive documents provided to the Defendant and are incorporated by reference herein.

        11.      Plaintiff has suffered injuries as a result of the explantation of the Devices at issue

manufactured by the Defendants as shall be fully set forth in Plaintiff’s anticipated Amended

Complaint if chosen for bellwether consideration, as well as in Plaintiff’s Fact Sheet and other

responsive documents provided to the Defendant and are incorporated by reference herein.

        12.      Defendants, by their actions or inactions, proximately caused the injuries to

Plaintiff(s).

        13.      Due to the nature of the defect, Plaintiff(s) could not have known that the injuries

                                                   3
          Case 1:20-cv-10310-PAC Document 1 Filed 12/08/20 Page 4 of 5



he/she suffered were as a result of a defect in the Devices at issue at the time they were implanted

or for any period afterwards until the defect was actually discovered by Plaintiff(s).

       CASE-SPECIFIC ALLEGATIONS AND THEORIES OF RECOVERY

       14.     The following claims and allegations are asserted by Plaintiffs and are herein

adopted by reference from the Master Long Form Complaint (check all that are applicable):

               __X___         COUNT I - NEGLIGENCE;

               __X___         COUNT II - NEGLIGENCE PER SE;

               __X___         COUNT III - STRICT PRODUCTS LIABILITY - DEFECTIVE
                              DESIGN;

               __X___         COUNT IV - STRICT PRODUCTS LIABILITY –
                              MANUFACTURING DEFECT;

               __X___         COUNT V - STRICT PRODUCTS LIABILITY- FAILURE TO
                              WARN;

               __X___         COUNT VI - BREACH OF EXPRESS WARRANTY;

               __X___         COUNT VII- BREACH OF WARRANTY AS TO
                              MERCHANTABILITY;

               __X___         COUNT VIII - BREACH OF IMPLIED WARRANTIES;

               __X___         COUNT IX - VIOLATION OF CONSUMER PROTECTION
                              LAWS

               __X___         COUNT X –NEGLIGENT MISREPRESENTATION

               __X___         COUNT XI- FRAUDULENT CONCEALMENT

               __X___         COUNT XII - UNJUST ENRICHMENT

               __X___         COUNT XIII – LOSS OF CONSORTIUM

               ______         COUNT XIV – WRONGFUL DEATH

               ______         COUNT XV- SURVIVAL ACTION




                                                 4
            Case 1:20-cv-10310-PAC Document 1 Filed 12/08/20 Page 5 of 5



       In addition to the above, Plaintiffs assert the following additional causes of action under

applicable state law:

               ______         PUNITIVE DAMAGES

               ______         OTHER:          __________________________________________

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:

       1.      For compensatory damages requested and according to proof;

       2.      For all applicable statutory damages of the state whose laws will govern this

               action;

       3.      For an award of attorneys’ fees and costs;

       4.      For prejudgment interest and costs of suit;

       5.      Exemplary damages;

       6.      For restitution and disgorgement of profits; and,

       7.      For such other and further relief as this Court may deem just and proper.

                                        JURY DEMAND

       Plaintiffs hereby demand a trial by jury as to all claims in this action.


Date: December 8, 2020                                        Respectfully submitted,


                                                      /s/Ashleigh E. Raso_____________
                                                      BY: Ashleigh Raso (MN 0393353)
                                                              Anthony J. Nemo (MN 221351)
                                                              Meshbesher & Spence, Ltd.
                                                              1616 Park Avenue
                                                              Minneapolis, MN 55404
                                                              Telephone: (612) 339-9121
                                                              Facsimile: (612) 339-9188
                                                              tnemo@meshbesher.com
                                                              araso@meshbesher.com



                                                  5
